DETAILED ACTION
Status of Claims
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is in reply to the RCE, Remarks, and Amendments received 3/14/2022.
Claims 1-84, 100, 102, 104-108 and 115-118 are canceled.
Claims 85-99, 101, 103, 109-114 have been amended. 
Claims 119-122 are newly added.
Claims 85-99, 101, 103, 109-114, and 119-122 have been examined and are pending.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/14/2022, has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph: 
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention. 
 
Claims 87, 90, 91, 96, 99, 101, 103, 109, 110, 111, 112, 113, 114, 119, 120 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 87, 90, 96, and 99 recite features directed towards the following: [per the independent claims 85 and 93] “…identifying the transmission of a data communication message (DCM) addressed to a recipient MCD…”, where [per claims 87 and 96] “the one data message comprises a web link” and [per claims 90 and 99] “the DCM comprises a web page” for which there is no support in the original disclosure. The limitations recited in claims 87, 90, 96, and 99 are considered impermissible new matter. 
Applicant’s original disclosure does not support a DCM comprising a web link nor does it support, a DCM comprising a web page. Examiner does not find support anywhere in the original disclosure for the full breadth of the limitations as now claimed. 
Examiner notes that although the entire Original Disclosure (claims, specification(s), and drawings) are silent regarding the terms “DCM” and “data communication message” (i.e. these terms are not mentioned anywhere in the entire disclosure), the Examiner interprets applicant’s term “data communication message (DCM)” to mean a “peer-to-peer communication exchange” (i.e. a phone call or text message or SMS) as noted per pgs. 1 and 11 of Specification, and at least per Slide #2 of  Provisional Specification 61/632580 filed 01-26-2012. For example, per Specification, pg. 11, a message may be an SMS message, as follows:
“…Referring now to FIG. 2, the sender 100, who is also subscriber-1 106 of the promotional targeting website 120, creates an SMS message 130 and sends it to the intended receiver 150. Subsequently, the SMS message 130 goes through the SMSC 108 where a P2P intercept agent 154 interacting with the SMSC 108 via an SS7 signaling link 118 intercepts the SMS message 130 and obtains 132 the set of source and destination mobile phone numbers 122 involved in the intercepted SMS communication. Subsequently, a database query 134 comprising the obtained source and destination mobile phone numbers 122 of the intercepted SMS message 130 is then constructed and s used to search 136 the database 128a in order to identify a promotional targeting record satisfying the following logic conditions…”
Per Slide #2 of  Provisional Specification 61/632580 filed 01-26-2012:

    PNG
    media_image1.png
    277
    1155
    media_image1.png
    Greyscale

Therefore, applicant appears to have support for a DCM being an SMS, text message, or phone call transmitted via the internet and perhaps being created via use of a web page (e.g. where a user selects promotional/endorsement messages to be included and sent to a receiver/recipient as noted per the specification), but applicant fails to have support for the limitations as currently recited. Accordingly the claims are improperly directed to impermissible new matter.
Note: The Examiner respectfully submits that an amendment to change “DCM” to either “text message” or “SMS” and change the language of the features in question as follows, would ameliorate these issues: where [per claims 87 and 96] “the one text message is sent via a web link (i.e. via the internet)” and [per claims 90 and 99] “the text message is created via a web page”.
Claims 91 and 101 are further rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. These claims are amended to recite features directed towards the following: “…the step of identifying the transmission of the DCM comprises generating the DCM…” No support is found anywhere in the original disclosure for these features. Therefore, the claims are improperly directed to impermissible new matter.
Therefore, claims 87, 90, 96, and 99 are rejected as failing to comply with the written description requirement. Dependent claims 91, 101, 103, 109, 110, 111, 112, 113, 114, 119, 120,  inherit the deficiency of parent claims from which they depend.

The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 85-99, 101, 103, 109-114, and 119-122 are rejected under 35 U.S.C. 112(b) or (for pre-AIA ) 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor, a joint inventor, or (for pre-AIA ) the applicant regards as the invention. 
Independent claims 85 and 93 each recite features directed towards: “…retrieving from the database a data set comprising the data message from at least one stored targeting record having a destination MCD identifier identifying the recipient MCD…”. Respectfully, this limitation lacks proper antecedent basis for: “the data message from at least one stored targeting record having a destination MCD identifier identifying the recipient MCD”. Although a “data message” has previously been recited, this data message which is qualified as being “from at least one stored targeting record having a destination MCD identifier identifying the recipient MCD” has not been previously referenced and it is not clear whether this is intended to reference a new data message or the previously referenced data message which, if the later, would also infer limitations on the previously referenced data message. For these reasons, the claims are found to be indefinite. 
Dependent claims 91, 101, 103, 109, 110, 111, 112, 113, 114, 119, 120 inherit the deficiencies of their parent claim and are also rejected under 35 U.S.C. 112(b) or (for pre-AIA ) 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor, a joint inventor, or (for pre-AIA ) the applicant regards as the invention.
Note: Examiner finds that an amendment reciting: “…retrieving from the database a data set comprising [a] data message from at least one stored targeting record having a destination MCD identifier identifying the recipient MCD…” would ameliorate the identified issue.

Claims 87, 90, 91, 96, 99, 101, 103, 109, 110, 111, 112, 113, 114, 119, 120 are further rejected under 35 U.S.C. 112(b) or (for pre-AIA ) 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor, a joint inventor, or (for pre-AIA ) the applicant regards as the invention. 
Claims 87, 90, 96, and 99 recite features directed towards the following: [per the independent claims 85 and 93] “…identifying the transmission of a data communication message (DCM) addressed to a recipient MCD…”, where [per claims 87 and 96] “the one data message comprises a web link” and [per claims 90 and 99] “the DCM comprises a web page”.  However, respectfully, within the context of the claims as a whole and from the perspective of the original disclosure, these features do not make sense. Applicant’s “DCM” (data communication message) has been interpreted, as already noted supra in the New Matter rejection, to be a phone call, text message or SMS; none of these are web pages nor web links. In view of the aforementioned findings, the Examiner understands that the limitation in question is a colloquial expression, or misuse of the term “comprising”. Nonetheless, the limitation on its face is ambiguous and rejected as being indefinite. For the purpose of compact prosecution, the Examiner interprets the phrases in question to mean the following: “…the data communication message (DCM) is sent via a web link (i.e. communication via the internet)” and “…the DCM is generated via a web page…” as these interpretations are commensurate with teachings found in the specification1 (e.g. pg. 11, lines 2023). Nonetheless, correction or clarification is required.
Claims 91 and 101 recite features directed towards the following “…the step of identifying the transmission of the DCM comprises generating the DCM…” Respectfully, the Examiner understands that the plain meaning of the term “identifying” implies the object which is being identified already exists and the Examiner understands that the plain meaning of the term “generate” means to “bring into existence” i.e. to “create” something which did not exist before. Therefore, in view of this understanding, it is clear that “identifying” an object cannot comprise “generating” an object and therefore it is wholly unclear what applicant’s amended feature is intended to mean. For this reason, the claims are indefinite. As the specification is silent regarding this feature, only for the sake of compact prosecution, does the Examiner interpret the claim as follows: “…the step of identifying the transmission of the DCM comprises [intercepting] the DCM…” which appears to be commensurate with Specification at bottom of pg. 12; nonetheless, correction and clarification is required.
Dependent claims 91, 101, 103, 109, 110, 111, 112, 113, 114, 119, 120 inherit the deficiencies of their parent claim and are also rejected under 35 U.S.C. 112(b) or (for pre-AIA ) 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor, a joint inventor, or (for pre-AIA ) the applicant regards as the invention.

Claim Rejections - 35 USC § 103 (pre-AIA )
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 85-99, 101, 103, 109-114, and 119-122 are rejected under 35 U.S.C. 103 as being unpatentable over Benzon (US 2010/0121774 A1; hereinafter “Benzon”) in view of Fraser (US 2011/027534 A1; hereinafter “Fraser”).
Claims 85, 93: 
Pertaining to independent claims 85 and 93, exemplified in the limitations of claim 85, Benzon as shown teaches the following:
A peer-to-peer electronic messaging system for messages addressed to mobile communication devices (MCDs), (Benzon, see at least [0012]-[0015] and [0030]-[0046] e.g.: “The communication messages sent by the intermediary system to mobile phones may take the form of Short Messaging System (SMS) messages or Multimedia Messaging System (MMS) messages or other like messaging protocols.” where the “intermediary system”, “database”, “merchant system”, “receiver” mobile device, and “recommender” mobile device are all in communication with each other via various protocols) the system comprising: 
a) A first computing device hosting a database, the first computing device performing the steps of: a1) receiving a new targeting record created by a mobile subscriber from a plurality of mobile subscribers (Benzon, see at least Fig. 1 and [0043]-[0048] and [0053]-[0068] e.g. form window 49 [web based user interface] which allows recommender to enter information which is sent to “intermediary system” [first computing device] which creates and stores a “referral record 36” [targeting record] in “database 32”, e.g. “…the recommender 12 selects the mobile phone picture 46a of their choice and moves it to the recommendation icon 42 using the commonly known "drag and drop" technique, etc… The form window 49 requests the recommender 12 to provide the following information… their mobile phone number, the mobile phone number of the receiver, etc… the intermediary system 16 creates a new referral record 36 for storage in the referral database 32. The new referral record 36 is populated with the following data: the mobile phone number of the recommender 12…, the mobile phone number of the receiver 14…, the reference code (acting as the identifier of the referred good or service)…”) the new targeting record comprising: 1) a source MCD identifier, identifying a MCD associated with the mobile subscriber, 2) a destination MCD identifier, and 3) one data message selectable from a plurality of data messages published on the Internet; (Benzon, see at least [0015] and again [0043]-[0048] and [0053]-[0068]; e.g. per at least [0053]-[0068]: “…The new referral record 36 [targeting record] is populated with the following data: the mobile phone number of the recommender 12 [source MCD identifier] …; the mobile phone number of the receiver 14 [destination MCD identifier] …; the reference code (acting as the identifier of the referred good or service), etc….”; also note that per at least [0015]: “…a recommender accesses the merchant system [e.g. on the internet] and selects and recommends to the receiver a good or service provided by a merchant operating through the merchant system…”; i.e. Applicant’s “one message selectable from a plurality of messages published on the Internet” reads on Benzon’s recommender’s selected “recommendation” which is identified by a reference code and included in the information provided by the recommender and stored in the referral record 36) a2) storing the new targeting record in the database, wherein the database is configured to store a plurality of targeting records created by each of said mobile subscribers (Benzon, see again at least Fig. 1, [0014]-[0015], e.g.: “…the intermediary system… creates a new referral record including the unique identifier of the recommender, the mobile phone number allocated to the mobile phone and the reference code for the recommended good or service and stores the referral record in the at least one database…”; see also at least [0043]-[0048] and [0053]-[0068] as already noted surpa)
Although Benzon teaches the above limitations, and Benzon teaches other devices communicatively coupled to his database (e.g. per Fig. 1, such as a “merchant system”), and Benzon, see at least [0061] teaches e.g.: “On receipt of the electronic mail message 50, the intermediary system 16 parses the electronic mail message 50 to separately identify each item of information…”; and Benzon, see at least [0069]-[0072] teaches e.g.: “… the intermediary system 16 compiles a SMS message 52 [a data set], [where] the SMS message 52 comprises three distinct portions, namely: a header portion; a content portion; a footer portion… the footer portion contains a recommendation message…”, etc… Benzon may not explicitly teach interception of MCDs by a second computing device (i.e. which is separate from his intermediary system), which is also communicatively coupled to his database and which performs all of the nuances as recited (even though Benzon’s intermediary system itself appears to perform these steps). Nonetheless, Benzon in view of Fraser teaches the following:
b) a second computing device that is communicatively coupled to the first computing device, (Fraser, see at least Fig. 1 and [0053] e.g. P2P intercept 144 [second computing device] coupled to system 110 including database 116 operating in conjunction with SMSC via SS72; applicant’s specification3 reads on these teachings by Fraser), the second computing device performing the steps of: b1) identifying the transmission of a data communication message (DCM) addressed to a recipient MCD; and b2) responsive to identifying the transmission of the DCM, performing the steps of: b2-a) retrieving from the database a data set comprising the data message from at least one stored targeting record having a destination MCD identifier identifying the recipient MCD; and b2-b) transmitting the retrieved data set to the recipient MCD (Fraser, again see at least [0061]-[0067]; P2P Intercept [second computing device] identifies communication transmissions when it intercepts them, and performs a query to retrieve from database 116 of system 110 a message for recipient, such as an text or voice advertisement which may be injected into the communication, e.g.: “…P2P intercept agent 144 can insert advertising text in empty space that is available in the intercepted SMS message. The SMS message, with the inserted advertising text, is delivered to the original destination party through SMSC 140. In each of these embodiments, P2P intercept agent 144 provides a query to MAP platform 110 to determine the text content that is to be inserted into or delivered with an SMS message for delivery to the destination party...”; Note also Table 1 and [0070]-[0071]).
Therefore, the Examiner understands that the limitations in question are merely applying known techniques of Fraser which are applicable to a known base device/method of Benzon to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to apply the techniques of Fraser to the device/method of Benzon because Benzon and Fraser are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.

Claim 86: 
Benzon/Fraser teaches the limitations upon which these claims depend. Furthermore, as shown Benzon in view of Fraser teaches the following:
The system of claim 85, wherein the retrieving step comprises the steps of: a) sending to the first computing device a data retrieval request requesting said data set; and b) receiving said data set from the first computing device and, 2) the first computing device is further performing the steps of: a) receiving the data retrieval request from the second computing device; and, b) sending said data set to the second computing device (Fraser, see at least [0061] e.g. P2P intercept agent  [second computing device] sends a query to database [first computing device] on MAP (Mobile advertising  platform) 110 and receives message response from database before injecting the message into communication delivered to the recipient user via SMSC 140.).
Therefore, the Examiner understands that the limitation in question is merely applying a known technique of Fraser which is applicable to a known base device/method of Benzon to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to apply the techniques of Fraser to the device/method of Benzon because Benzon and Fraser are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.

Claims 87, 96: 
Benzon/Fraser teaches the limitations upon which these claims depend. Furthermore, as shown Benzon teaches the following:
…wherein the one data message comprises a web link. (see 112 rejections regarding claim interpretation, interpreted to mean: “wherein the one data message is sent via the internet”; Benzon, see at least [0052]-[0078] SMS is created via web page and sent to receiver.)

Claims 88, 97: 
Although Benzon/Fraser teaches the limitations upon which this claim depends, Benzon may not explicitly teach all of the below nuances. However, regarding these features, Benzon in view of Fraser teaches the following:
 …wherein the transmitting step comprises the steps of: a) adding the retrieved data set to the DCM; and b) transmitting the DCM to the recipient MCD. (Fraser, again see at least Fig. 1 and associated disclosure, e.g. at least [0061]-[0067] e.g. P2P intercept agent intercepts transmission of the data communication message and may inject an advertisement message into the intercepted transmission before it is sent to its intended destination address (i.e. mobile subscriber MCD); this may include appending advertising text received by the P2P intercept agent’s query to database, e.g. “…the SMS message, with the inserted advertising text, is delivered to the original destination party through SMSC 140…”).
Therefore, the Examiner understands that the limitation in question is merely applying a known technique of Fraser which is applicable to a known base device/method of Benzon to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to apply the techniques of Fraser to the device/method of Benzon because Benzon and Fraser are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.

Claims 89, 98: 
Benzon/Fraser teaches the limitations upon which these claims depend. Furthermore, as shown Benzon teaches the following:
… wherein: a) the DCM is a peer-to-peer (PTP) message originated by a sender MCD (Benzon, see at least [0015] e.g.: “…on receipt of the first communication message [DCM] by the intermediary system, the intermediary system parses the first communication message to identify the separate information included therein; creates a new referral record including the unique identifier of the recommender [sender]…”); […] d) the source MCD identifier in the at least one stored targeting record identifies the sender MCD (Benzon, see at least [0043]-[0046] and [0053]-[0073] regarding “referral record 36” [targeting record], which includes the recommender sender’s mobile phone number [source MCD identifier], e.g.: “…Each referral record 36 comprises: the mobile phone number and other identifying information of the referred person; the mobile phone number and other identifying information of the referee; an identifier relating to a referred good or service…”)
Although Benzon teaches the above limitations, Benzon may not explicitly teach the nuances recited below. However, regarding these features, Benzon in view of Fraser teaches the following: 
b) the step of identifying the transmission of the DCM comprises intercepting the DCM; c) the DCM comprises a source communication identifier identifying the sender MCD (Fraser, again see at least [0047] teaching “P2P: Peer-to-Peer networking is based on a distributed
architecture that can distribute workload among a number of peers in the network…”; and per [0061]-[0067] e.g. P2P intercept agent intercepts communication transmissions which identify phone number [source communication identifier] of sender)
Therefore, the Examiner understands that the limitation in question is merely applying a known technique of Fraser which is applicable to a known base device/method of Benzon to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to apply the techniques of Fraser to the device/method of Benzon because Benzon and Fraser are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.

Claims 90, 99: 
Benzon/Fraser teaches the limitations upon which these claims depend. Furthermore, as shown Benzon teaches the following:
…wherein the DCM comprises a web page (see 112 rejections regarding claim interpretation; interpreted to mean: “…wherein the DCM is created via a web page”; Benzon, see at least [0052]-[0078] teaching, SMS is created via web page and sent to receiver.).

Claims 91, 101: 
Benzon/Fraser teaches the limitations upon which these claims depend. Furthermore, as shown Benzon/Fraser teaches the following:
… wherein the step of identifying the transmission of the DCM comprises generating the DCM (see 112 rejections regarding claim interpretation, as follows: “wherein the step of identifying the transmission of the DCM comprises [intercepting] the DCM”; Fraser, see at least [0013] and [0061] e.g.: “the SCP proxy can operate to intercept or manage calls (and optionally play advertisements) without replacing the pre-existing agreements and signalipg between a mobile operator andthe mobile operator's primary pre-paid SCP service provider.” And “…Another channel for text messages is through a P2P intercept agent 144, which interacts with SMSC 140 through an SS7 call signaling link 146. According to an exemplary embodiment, P2P intercept agent 144 can intercept MT SMS messages and send a follow-up text message to the destination address associated with the SMS message. Alternatively, or in addition, P2P intercept agent 144 can insert advertising text in empty space that is available in the intercepted SMS message. The SMS message, with the inserted advertising text, is delivered to the original destination party through SMSC 140. In each of these embodiments, P2P intercept agent 144 provides aq uery to MAP platform 110 to determine the text content that is to be inserted into or delivered with an SMS message for delivery to the destination party.)

Claims 92, 95: 
Benzon/Fraser teach the limitations upon which these claims depend. Furthermore, as shown Benzon teaches the following:
…wherein the first computing device is further performing the steps of: a) receiving input causing the retrieval from the database of a set of stored targeting records having a source MCD identifier identifying the MCD associated with the mobile subscriber; (Benzon, see again at least [0080]-[0090] e.g. regarding: “…the intermediary system 16 searches the referral database 32 for a referral record 36 having: …the mobile phone number [source MCD identifier] included as part of the UIN recorded as the mobile phone number of the recommender…”); and b) receiving input causing the removal from the database of at least one of said stored targeting records (Benzon, see at least [0090], teaching: “…if the reply message 54 contains anything other than the word “Yes”, the recommendation is treated as declined and the corresponding referral record 36 is deleted [causing the removal] from the referral database 32 by the intermediary system…”)

Claims 94, 103, 119: 
Benzond/Fraser teach the limitations upon which these claims depend. Furthermore, pertaining to claims 94, 103, and 119, exemplified in the limitations of claim 103, Benzon teaches the following:
… wherein the receiving step comprises the steps of: a1) implementing a web-based user interface (WUI) configured to accept the new targeting record from the mobile subscriber (Benzon, see at least Fig. 1 and [0055]-[0073] e.g. Form window 49 [WUI] requests the recommender 12 to provide information which becomes the “referral record 36”); and a2) receiving the new targeting record accepted by the WUI (Benzon, see at least [0061]-[0073] e.g.: “…the intermediary system 16 creates a new referral record 36 for storage in the referral database 32…”; The new referral record 36 is populated with information received via the Form window 49 [WUI]); b) the DCM is generated by the WUI (Benzon, see at least Fig. 1 and [0055]-[0073], the text/SMS sent to the recipient user originates [is generated by] the recommender via Form window 36 [WUI]; e.g. “form window 49 requests recommender to provide [the information noted supra]”)

Claims 109, 110, 111, 112, 113, 114: 
Benzon/Fraser, teach the limitations upon which these claims depend. Furthermore, as shown Benzon teaches the following:
… wherein the adding step comprises: a) including a data content display in the web page, (Examiner notes that the web page is not a component of the system claimed by the parent claim nor is it a component of the “adding step” and therefore this clause is seen as purely non-functional descriptive material. Nonetheless, Benzon, see at least [0052] teaching, e.g. “…The website 38 displays a product/service pane 44 and the recommendation icon 42. The website 38 may include additional features and information…”; it would therefore be obvious to a person of ordinary skill in the art to include such within the landing page/web page referenced by a link contained within the text body of an advertisement attached to an text message/SMS/MMS as already taught by Benzon/Fraser because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious) and b) the transmitting step further comprises the step of displaying the retrieved data set through the data content display (Benzon, see at least [0069]-[0073] e.g. “…The content portion [of the SMS] contains the mobile phone picture 46a [the dataset]... The footer portion contains a recommendation message, etc….”; i.e. the pictre 46a is the data which the recommended selected to have included in an SMS to the receiver. See also at least [0108]-[0126] and [0169]-[0170] e.g. “…Communication between the external system 18 and the intermediary system 16 may be through web services in place of electronic mail message 50…”)

Claim 120: (New) 
Benzon/Fraser teaches the limitations upon which these claims depend. Furthermore, as shown Benzon teaches the following:
… wherein the second computing device is further performing the steps of storing, and providing Internet access to, each of said data messages published on the Internet (Benzon, see at least [0024] in view of [0051]-0058] teaching an external system/merchant system, is accessible to the recommender/user via an internet connection, where the user views a product service pane 44 on website 38 and selects an item to recommend, e.g. picture 46a [data message published on the Internet], e.g.: “…The recommender 12 uses their computational device 20 to connect to the internet 22. Once connected, the recommender 12 accesses the website 38 operated by the
external system 18 via the internet browser 24. The website 38 displays a product/service pane 44 and the recommendation icon 42…”. Furthermore, Benzon per at least [0152] teaches: “The intermediary system 16 may be run and operated by the good or service provider [i.e. the external/merchant system]. In this situation, co-ordination of the provision of the good or service is simplified as the entity is in essence co-ordinating with itself.”; Therefore, because Benzon already teaches co-ordination of functionalities between his system and an external system, it would have at least been obvious to perform these aforementioned functions taught by Benzon via Benzon/Frazer’s system which have been shown to perform the functions of applicant’s “second computing device” because per MPEP 2144.04 (V)(C) – Making separable is obvious and/or because per MPEP 2143(I) (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention is obvious. The motivation to combine may be implicit and may be found in the knowledge of one of ordinary skill in the art, or, in some cases, from the nature of the problem to be solved. Id. at 1366, 80 USPQ2d at 1649)

Claim 121: 
Benzon/Fraser teaches the limitations upon which these claims depend. Furthermore, as shown Benzon teaches the following:
The system of claim 89, further comprising a third computing device that is communicatively coupled to the first computing device, the third computing device performing the steps of: a) implementing a web-based user interface (WUI) configured to accept the new targeting record from the mobile subscriber (Benzon, see at least Fig. 1 and [0051]-[0058] e.g. website [third computing device] displays a product/service pane 44 and the recommendation icon 42… Form window 49 [WUI] requests the recommender 12 to provide information which becomes the “referral record 36”); and b) receiving the new targeting record accepted by the WUI (Benzon, see at least [0052]-[0073] e.g.: “…the intermediary system 16 [first computer system or third computer system] creates a new referral record 36 for storage in the referral database 32…”; The new referral record 36 is populated with information received via the Form window 49 [WUI]; Benzon per at least [0152] teaches: “The intermediary system 16 may be run and operated by the good or service provider [i.e. the merchant system/third system]. In this situation, co-ordination of the provision of the good or service is simplified as the entity is in essence co-ordinating with itself.”;); c) sending the new targeting record to the first computing device (Benzon, see at least Fig. 1 and [0055]-[0073], the text/SMS sent to the recipient user originates [is generated by] the recommender via Form window 36 [WUI] which is passed to the intermediary system [first computer system]; e.g. “form window 49 requests recommender to provide [the information noted supra]”)

Claim 122: (New) 
Benzon/Fraser teaches the limitations upon which these claims depend. Furthermore, as shown Benzon teaches the following:
… wherein the third computing device is further performing the steps of storing, and providing Internet access to, each of said data messages published on the Internet. (Benzon, see at least [0024] in view of [0051]-0058] teaching an external system/merchant system [third computing device], is accessible to the recommender/user via an internet connection, where the user views a product service pane 44 on website 38 and selects an item to recommend, e.g. picture 46a [data message published on the Internet], e.g.: “…The recommender 12 uses their computational device 20 to connect to the internet 22. Once connected, the recommender 12 accesses the website 38 operated by the external system 18 via the internet browser 24. The website 38 displays a product/service pane 44 and the recommendation icon 42, etc…”)

Response to Arguments
Applicant amended claims 85-99, 101, 103, 109-114, and added new claims 119-122 on 3/14/2022. Applicant's arguments (hereinafter “Remarks”) also filed 3/14/2022, have been fully considered but are moot in view of the new grounds of rejection necessitated by applicant’s amendments. Note the new 35 USC 112 rejections and 103 prior art rejections under Benzon in view of Fraser.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J. Sittner whose telephone number is 571-270-3984. The examiner can normally be reached 7:30 AM – 5:00PM (Mon. – Thur.), and every other Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Spar, Ilana can be reached at (571) 270-7537.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice 

/Michael J Sittner/
Primary Examiner, Art Unit 3622






    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Specification, pg. 11, lines 20-23: “Referring now to FIG. 2, the sender 100, who is also subscriber-1 106 of the promotional targeting website 120, creates an SMS message 130 and sends it to the intended receiver 150. Subsequently, the SMS message 130 goes through the SMSC 108 where a P2P intercept agent 154 interacting with the SMSC 108 via an SS7 signaling link 118 intercepts the sms message 130 and obtains the set of source and destination mobile phone numbers 122 involved in the intercepted SMS communication…”
        2 Examiner notes: SS7 means “Signaling Service 7” and is a standard well-known set of protocols allowing phone networks to exchange the information needed for passing calls, and text messages, between each other from one network to another and to ensure correct billing.
        3 Specification pg. 11: “…Subsequently, the SMS message 130 goes through the SMSC 108 where a P2P intercept agent 154 interacting with the SMSC 108 via an SS7 signaling link 118 intercepts the SMS message 130 and obtains 132 the set of source and destination mobile phone numbers 122 involved in the intercepted SMS communication.”